internal_revenue_service number release date index number --------------------------------------------------- ---------------------------- --------------------------------- ------------------------------- ---------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg et2 plr-125733-06 date november ty -------------------- ty -------------------- legend corporation ---------------------------------------------- x --------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- year ------- year ------- dear ---------------- this is in response to your request dated date for a letter_ruling concerning the following two issues whether x’s reimbursement to the corporation in the amount equal to sec_1_132-5’s safe_harbor airfare for personal flights taken by x and x’s spouse on the corporation’s aircraft for two years following x’s resignation from the corporation as its chairman and ceo is includible in x’s gross_income and thus subject_to information reporting under internal_revenue_code code sec_6041 and plr-125733-06 whether the corporation is responsible for collecting and paying over to the government the sec_4261 tax on amounts paid_by x to the corporation for certain transportation by air facts the corporation owns and maintains several aircraft each of which has a certificated takeoff weight in excess of big_number pounds the aircraft are generally used by the corporation’s officers directors senior executives and their guests primarily for business purposes in situations where the corporation’s aircraft is used for an employee’s personal_use the corporation includes an amount in the employee’s wages for income_tax employment_tax and reporting purposes the amount the corporation includes in an employee’s wages is based on a special valuation rule commonly used for non-commercial flights see treasury regulation treas reg sec_1_61-21 you represent that the corporation values personal flights provided to its chairman and president and their respective families at a rate reduced from the special rate commonly used to value non-commercial flights safe_harbor airfare see sec_1_132-5 you further represent that the resulting safe_harbor airfare amounts are reported as wages on the chairman’s and president’s respective forms w-2 for the years in which the flights occurred x resigned from the corporation as its chairman and ceo upon x’s resignation x and the corporation entered into a services agreement the agreement according to the terms of the agreement x will provide consulting services to the corporation for year the terms of the agreement also represent that x will act as an independent_contractor during the year the agreement further provides that the corporation based on an independently-conducted security risk assessment will provide x with certain protective services including x and x’s spouse’s personal_use of the corporation’s aircraft for domestic and international travel the corporation will provide x with these protective services for year sec_1 and you represent that x agreed to reimburse the corporation an amount equal to the safe_harbor airfare for the personal flights taken by x and x’s spouse for the duration of the agreement the corporation and x structured a lease agreement the lease to govern x’s use of the corporation’s aircraft under the terms of the lease the corporation provides a flight crew and maintains operational control of all transportation while x agrees to reimburse the corporation an amount for each use of the aircraft determined by the safe_harbor airfare under sec_1_132-5 the corporation is responsible for all maintenance and pays all expenses related to the operation of the aircraft x provides the corporation with transportation requests including destination date and time of departure and return flights and the number of anticipated passengers and the corporation will use reasonable efforts to accommodate x’s requests safe_harbor airfare fringe benefit plr-125733-06 law and analysis a sec_61 of the code provides that gross_income includes compensation_for services such as fees commissions fringe_benefits and similar items a fringe benefit is included in the income of the person performing the services in connection with which the fringe benefit is furnished sec_1_61-21 thus a fringe benefit may be taxable to a person even though that person did not actually receive the fringe benefit id the portion of the fringe benefit that an employee must include in gross_income is the amount by which the fair_market_value of the fringe benefit exceeds the sum of the amount if any paid for the benefit by or an behalf of the recipient and the amount if any specifically excluded from gross_income by some other section of subtitle a of the internal_revenue_code sec_1_61-21 in general a fringe benefit’s fair_market_value is the amount that an individual would have to pay for the particular benefit in an arm’s-length transaction sec_1 b however for certain fringe_benefits special valuation rules may be used for income_tax employment_tax and reporting purposes sec_1 c b ii the employer has the option to use any of the special valuation rules id if a special valuation rule is used it must be used for all purposes id sec_1_61-21 provides the special valuation rule for personal flights provided to employees on employer-provided aircraft a personal flight is a flight that is taken for personal purposes and is therefore not excludable as a working_condition_fringe under sec_132 of the internal_revenue_code sec_1 g i if an employer values a single flight using the special valuation rule then it must value all flights provided to all employees during the calendar_year according to the special valuation rule sec_1_61-21 under the special valuation rule the value of a personal flight is determined under the base aircraft valuation formula a k a the standard industry fare level formula sifl sec_1_61-21 the sifl formula consists of multiplying the under chapter sec_21 sec_23 and sec_24 of subtitle c of the code employment_taxes consists of the federal_insurance_contributions_act tax fica the federal_unemployment_tax_act tax futa and the collection of income_tax at the source on wages_income_tax_withholding respectively however an employer may choose to value personal flights provided employees who qualify as specified individuals under code sec_274 in accordance with the general valuation rules under sec_1_61-21 see notice_2005_45 2005_24_irb_1228 such valuation is permitted even if an employer values personal flights provided to all other employees in accordance with the special valuation rule under sec_1_61-21 see id in such limited circumstances sec_1_61-21’s consistency_requirement will not be violated see id plr-125733-06 sifl cents-per-mile rate applicable for the period during which the flight was taken by the appropriate aircraft multiple and then subsequently adding the applicable terminal charge to such total id the sifl cents-per-mile rates and the terminal charge are each calculated by the department of transportation and they are revised semi- annually id the aircraft multiple on the other hand is determined by two factors the weight of the employer-provided aircraft and whether the employee receiving the benefit qualifies as either a control employee or non-control employee sec_1_61-21 a control employee is an employee who is either a board- or shareholder- appointed confirmed or elected officer of the employer however limited to the lesser_of one-percent of all employees or ten employees among the top one percent most highly-paid employees of the employer limited to a maximum of employees an owner of a five-percent or greater equity_capital or profits interest in the employer or a director of the employer sec_1_61-21 a former employee who qualified as a control employee at any time after either reaching the age of or within three years of separation from the service of the employer is also considered a control employee with respect to valuing personal flights sec_1_61-21 in addition personal flights provided to a control employee’s spouse are treated as personal flights provided to the control employee sec_1_61-21 if a bona_fide business-oriented security concern exists with respect to a particular employee for which an employer requires that the employee travel on employer- provided aircraft for personal trips then the employer may exclude from the employee’s gross_income as a working_condition_fringe the excess value of the aircraft trip over the safe_harbor airfare sec_1_132-5 in order for a person to benefit from the working_condition_fringe exclusion they must qualify as an employee within the meaning of sec_1_132-1 under sec_1 b employee means any individual who is currently employed by the employer any partner who performs services for the partnership any director of the employer and any independent_contractor who performs services for the employer if it is ultimately determined that a bona_fide business-oriented security concern exists with respect to an employee then such a security concern is deemed to exist with respect to the employee’s spouse and dependents who concurrently travel with the employee on personal flights sec_1_132-5 a bona_fide business-oriented security concern exists only if the facts and circumstances establish a specific basis for concern regarding the safety of the employee sec_1_132-5 no bona_fide business-oriented security concern will exist unless the employer establishes to the satisfaction of the commissioner of internal revenue that an overall security program has been provided with respect to the employee involved sec_1_132-5 an overall security program is one in which security is provided to protect the employee on a hour basis sec_1_132-5 however an overall security program will plr-125733-06 be deemed to exist in situations where the employer conducts and implements an independent security study with respect to the employee sec_1 m iv an independent security study will exist if each of the following are met a security study is performed with respect to the employer and the employee by an independent security consultant the security study is based on an objective assessment of all facts and circumstances the recommendation of the security study is that an overall security program is not necessary and the recommendation is reasonable under the circumstances and the employer applies the specific security recommendations contained in the security study to the employee on a consistent basis sec_1_132-5 once it is determined that a bona_fide business-oriented security concern exists then the safe_harbor airfare has to be calculated the safe_harbor airfare is determined by using the non-commercial flight valuation rule under sec_1_61-21 whereby a 200-percent aircraft multiple is used in the sifl formula sifl rate sec_1_132-5 the value of the safe_harbor airfare must be included in the employee’s gross_income to the extent not reimbursed by the employee regardless of whether the employer_generally uses the special valuation rule under sec_1_61-21 id the excess value of the personal aircraft trip over this safe_harbor airfare amount can be excluded from the employee’s gross_income as a working_condition_fringe id in the present situation x and x’s spouse use the corporation’s aircraft for personal flights generally a personal flight provided by an employer to a worker constitutes gross_income assuming the employer is not reimbursed which is not subject_to an exclusion_from_gross_income as a working_condition_fringe since you represent that the corporation values all personal flights given to employees in accordance with the special valuation rule under sec_1_61-21 then all flights provided to x and x’s spouse will also be valued in accordance with this special valuation rule see sec_1_61-21 according to the special valuation rule x and x’s spouse qualify as control employees see sec_1_61-21 i and thus based on x and x’s spouse’s statuses as control employees coupled with your representation that each of the corporation’s aircraft weighs in excess of big_number lbs the value of any taxable fringe benefit to x is based on applying a 400-percent aircraft multiple in the sifl formula sifl rate see sec_1_61-21 however you have sufficiently illustrated that an overall security program was created due to a bona_fide business-oriented security concern for x’s safety this overall security program was established and implemented after the corporation obtained an independent security and risk assessment study from an independent security consultant with respect to x such study meets all the requirements of an independent security study set forth in sec_1_132-5 therefore due to plr-125733-06 the existence of such overall security program the corporation can value x’s personal flights in accordance with the safe_harbor airfare which uses the sifl rate see sec_1_132-5 in addition the corporation can value x’s spouse’s personal flights taken concurrently with x at the safe_harbor airfare see sec_1_132-5 the excess value of the personal flights is excludable from x’s gross_income as a working_condition_fringe see sec_1_132-5 however x will only be able to exclude the excess value of the personal flights over the safe_harbor airfare as a working_condition_fringe so long as x qualifies as an employee under sec_1_132-1 for year the agreement provides that x will provide consulting services to the corporation as an independent_contractor an independent_contractor qualifies as employee for purposes of receiving a working_condition_fringe under code sec_132 see sec_1_132-1 thus for year the period of time x provides consulting services to the corporation x is able to benefit from the safe_harbor airfare valuation under sec_1 m moreover x agreed to reimburse the corporation in an amount equal to the safe_harbor airfare for all personal flights provided to x and x’s spouse during the course of the agreement thus x incurs no gross_income as a result of receiving personal flights on employer-provided aircraft for year see sec_1 b therefore the corporation does not have to report any income attributable to x’s personal air travel on an information_return for year with respect to personal flights taken in year however x will not benefit from the safe_harbor airfare valuation according to the terms of the agreement x does not provide any services to the corporation during year therefore x fails to qualify as an employee for purposes of receiving the safe_harbor airfare a working_condition_fringe see b as a consequence the fringe benefit to x is valued according to the special valuation rule that the corporation uses to value all personal flights given to employees on employer-provided aircraft x’s and x’s spouse’s statuses as control employees require that the personal flights be valued using the sifl rate see g and since x has agreed to reimburse the corporation in amounts equal to the safe_harbor airfare sifl rate x incurs gross_income attributable to the personal flights in an amount based on the difference between the sifl rate and the sifl rate see sec_1_61-21 in addition the above-mentioned amounts which are includible in x’s gross_income for year also constitute wages for the same taxable_period thus these amounts are subject_to employment_taxes see code sec_3121 sec_3306 and sec_3401 such amounts constitute wages despite the fact that an employer-employee relationship no longer exists between x and the corporation see sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31_3401_a_-1 the corporation provided the personal flights to x and x’s spouse in year as a result of x’s prior employment relationship with the corporation and the flights are therefore part of the entire employer-employee relationship for which compensation is paid to the employee by the employer see excise_tax plr-125733-06 327_us_358 as a consequence the corporation must report the wages on a form_w-2 wage and tax statement pursuant to sec_6051 b sec_4261 of the code imposes a percentage tax on the amount_paid for taxable_transportation of any person sec_4261 imposes a flat dollar tax on the amount_paid for each domestic_segment of taxable_transportation by air domestic_segment tax sec_4262 defines taxable_transportation as including transportation by air that begins and ends in the united_states or in that portion of mexico or canada that is not more than miles from the nearest point in the continental_united_states sec_4261 imposes a flat dollar tax on the amount_paid for any transportation of any person by air if such transportation begins or ends in the united_states international_travel_facilities_tax sec_4261 provides an exception to sec_4261 if the transportation is entirely taxable under sec_4261 sec_4261 provides a special rate for flights beginning or ending in alaska or hawaii sec_4261 provides that these taxes are paid_by the person making the payment subject_to the tax and sec_4291 provides that the tax is collected by the person receiving the payment the collector the collector which is also responsible for paying over the tax to the government is generally the carrier that provides the air transportation to the taxpayer under sec_4263 if the tax is not paid at the time payment for transportation is made then the carrier providing the initial segment is liable for the tax all amounts paid for air transportation service including hourly per_diem or monthly fees are subject_to the tax imposed by sec_4261 revrul_76_556 1976_2_cb_354 if the owner of an aircraft leases it to others for the transportation of persons but retains possession command and control of the aircraft the owner is furnishing taxable_transportation within the meaning of sec_4261 however if the owner of the aircraft transfers the complete possession command and control of the aircraft the owner is not engaging in a taxable_transportation service but is merely leasing the aircraft revrul_60_311 1960_2_cb_341 if the owner of the aircraft employs the pilot and crew and provides their services with the aircraft the owner is deemed to have the essential elements of possession command and control of the aircraft at all times irrespective of the fact that the lessee may direct the pilot as to destination and other details concerning actual flights when using the aircraft revrul_76_394 1976_2_cb_355 plr-125733-06 the domestic_segment tax is calculated by multiplying the amount of tax set forth in sec_4261 by the number of passengers transported on the aircraft per segment revrul_2002_34 2002_1_cb_1150 the international_travel_facilities_tax is similarly calculated on a per head basis revrul_72_309 1972_1_cb_348 the corporation retains possession command and control of the aircraft and is furnishing taxable_transportation by air to x hence amounts paid_by x to the corporation for the transportation described above are subject_to tax under sec_4261 the corporation must collect the tax on these amounts under sec_4291 x is liable for the tax under sec_4261 and the corporation is liable for the tax under sec_4263 if it is not paid_by x at the time payment for transportation is made the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities cc --------------------------
